                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION



 MONIQUE A. WERNER,

                     Plaintiff,
                                                           ORDER
        vs.

 TELETECH SERVICES
 CORPORATION,

                     Defendant.


      Plaintiff Monique Werner moves to remand this matter to the state court on

the grounds that she does not plan to seek recovery in an amount in excess of

$75,000. (Doc. 18.) Defendant Teletech Services Corporation does not oppose

the motion.

      In the absence of diversity jurisdiction, 28 U.S.C. § 1332(a), IT IS

ORDERED that the plaintiffs motion (Doc. 18) is GRANTED. The December

13, 2018 Preliminary Pretrial Conference and related deadlines are VACATED.
This matter is REMANDED to the Montana Eleventh Judicial District Court. The

Clerk of Court is directed to transfer the file to the state cou   d close the case.

      Dated this   .$ay     of December


                                                    . Mo oy, District Judge
                                                  tates D strict Court
